Title: To George Washington from Jeremiah Wadsworth, 18 December 1778
From: Wadsworth, Jeremiah
To: Washington, George


  
    Sir
    Rariton [N.J.] Decr 18: 1778
  
Your Excellency will perceive by the inclosed that my prospects of flour in the middle department are far from being favorable. I hope, on Colo. Blaines arrival at Phila., to be informed much more particularly of his dependancies for supplies. Such accounts as I can collect of the matter shall be immediatly communicated to your Excellency. But I am not without fears that the inclosed representation is a just one. Should this be the case, it is by no means certain, I can furnish a sufficiency of flour to be transported to the northward, agreable to your Excellencys late proposal, to which I mentioned my being able to supply the flour, provided the Qr Mr General could transport it. I am your Excellencys most obt Srvt
  
    Jere. WadsworthC.G.P.
  
